PER CURIAM.
Mr. Jones appeals the sentence imposed on his violation of probation. He claims that an unpreserved Karchesky1 error exists on his sentencing scoresheet. Such an error cannot be reviewed on direct appeal. See State v. Montague, 682 So.2d 1085 (Fla.1996). It is not apparent on the face of the record that a Karchesky error actually exists in this case. We cannot determine whether Mr. Jones’ counsel was ineffective for failing to object to the scoresheet. Accordingly, we affirm without prejudice to Mr. Jones’ right to file a timely motion for postconviction relief pur*330suant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
ALTENBERND, A.C.J., and WHATLEY and SALCINES, JJ., Concur.

. Karchesky v. State, 591 So.2d 930 (Fla. 1992).